EXHIBIT 10.15
THE 2009 EMPLOYMENT INDUCEMENT EQUITY INCENTIVE PLAN
OF LEAP WIRELESS INTERNATIONAL, INC.
          Leap Wireless International, Inc., a Delaware corporation, has adopted
the 2009 Employment Inducement Equity Incentive Plan of Leap Wireless
International, Inc. (the “Plan”), effective February 10, 2009 (the “Effective
Date”), for the benefit of Eligible Individuals (as defined below).
          The purposes of the Plan are as follows:
          (1) To provide an additional incentive for Eligible Individuals to
further the growth, development and financial success of the Company by
personally benefiting through the ownership of Company stock and/or rights which
recognize such growth, development and financial success.
          (2) To enable the Company to obtain and retain the services of
Eligible Individuals considered essential to the long-range success of the
Company by offering them an opportunity to own stock in the Company which will
reflect the growth, development and financial success of the Company.
          All Awards granted under the Plan are intended to constitute
“employment inducement awards” within the meaning of Nasdaq Stock Market
Rule 4350(i)(1)(A)(iv). Awards under the Plan may only be made in compliance
with such rule and other requirements as may be imposed by The Nasdaq Stock
Market in connection with employment inducement awards.
ARTICLE I.
DEFINITIONS
          Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
          1.1. “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein. The term “Administrator” shall
refer to the Committee unless the Board has elected to exercise any of the
rights and duties of the Committee under the Plan generally as provided in
Section 9.2.
          1.2. “Award” shall mean an Option, a Restricted Stock award or a
Deferred Stock Unit award granted or awarded under the Plan.
          1.3. “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

 



--------------------------------------------------------------------------------



 



          1.4. “Board” shall mean the Board of Directors of the Company.
          1.5. “Change in Control” shall mean the occurrence of any of the
following events, if such event occurs on or after the Effective Date:
               (a) the occurrence of clauses (I) and (II), where clause (I) is:
the acquisition, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and
the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities, other than
          (i) an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or
          (ii) an acquisition of voting securities, directly or indirectly by
the Company, or
          (iii) an acquisition of voting securities pursuant to a transaction
described in subsection (c) below that would not be a Change in Control under
subsection (c), or
          (iv) an acquisition of voting securities, directly or indirectly, by a
person who or group which beneficially owns, as of the Effective Date, voting
securities of the Company that represent five percent (5%) or more of the
combined voting power of the Company’s outstanding voting securities on such
Effective Date;
provided, however, that, notwithstanding the foregoing, an acquisition of the
Company’s securities by the Company which causes the Company’s voting securities
beneficially owned by a person or group to represent thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities shall not constitute an “acquisition” by any person or group for
purposes of this clause (I); provided further, that if a person or group shall
become the beneficial owner of thirty-five percent (35%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute an
acquisition for purposes of clause (I); and
clause (II) is the circumstance of individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to the Effective Date whose
appointment, election, or nomination for election by the Company’s shareholders
was

2



--------------------------------------------------------------------------------



 



approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office as a Director occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board.
Notwithstanding the foregoing, clause (II) shall not apply, and the occurrence
of clause (I) shall be sufficient to constitute a Change in Control if the
acquisition described in clause (I) is by a Strategic Investor; provided,
however, that clause (II) shall nonetheless apply if the Strategic Investor
enters into a standstill agreement with the Company (for the duration of such
agreement). For purposes of this subsection (a),“Strategic Investor” shall mean
any buyer of or investor in of voting securities of the Company whose primary
business is not financial investing;
               (b) the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more subsidiaries
or intermediaries) of: (i) a merger, consolidation, reorganization, or business
combination or (ii) a sale or other disposition of all or substantially all of
the Company’s assets, other than a transaction
          (I) which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Company Successor Entity”)), directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
Company Successor Entity’s outstanding voting securities immediately after the
transaction, and
          (II) after which more than fifty percent (50%) of the members of the
board of directors of the Company Successor Entity were members of the Incumbent
Board at the time of the Board’s approval of the agreement providing for the
transaction or other action of the Board approving the transaction, and
          (III) after which no person or group beneficially owns voting
securities representing thirty-five percent (35%) or more of the combined voting
power of the Company Successor Entity; provided, however, that no person or
group shall be treated for purposes of this clause (III) as beneficially owning
thirty-five percent (35%) or more of the combined voting power of the Company
Successor Entity solely as a result of the voting power held in the Company by
such person or group prior to the consummation of the transaction;
               (c) a liquidation or dissolution of the Company;

3



--------------------------------------------------------------------------------



 



               (d) the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder) of “beneficial ownership” (as determined
pursuant to Rule l3d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of Cricket
Communications, Inc. (“Cricket”)that represent fifty percent (50%) or more of
the combined voting power of Cricket’s then outstanding voting securities, other
than
          (i) an acquisition of Cricket’s voting securities, directly or
indirectly, by the Company or any person controlled by the Company, or
          (ii) an acquisition of Cricket’s voting securities pursuant to a
transaction described in subsection (e) below that would not be a Change in
Control under subsection (e); or
               (e) the consummation by Cricket (whether directly involving
Cricket or indirectly involving Cricket through one or more subsidiaries or
intermediaries) of (i) a merger, consolidation, reorganization, or business
combination or (ii) a sale or other disposition of all or substantially all of
Cricket’s assets, other than a transaction which results in Cricket’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of Cricket or the person that, as a result of the transaction,
controls, directly or indirectly, Cricket or owns, directly or indirectly, all
or substantially all of Cricket’s assets or otherwise succeeds to the business
of Cricket (Cricket or such person, the “Cricket Successor Entity “)),directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
Cricket Successor Entity’s outstanding voting securities immediately after the
transaction.
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company’s shareholders, and for purposes of subsection (b) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s shareholders. For
purposes of subsection (d) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Cricket’s
shareholders, and for purposes of subsection (e) above, the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of Cricket’s shareholders.
          1.6. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          1.7. “Committee” shall mean the Compensation Committee of the Board,
or another committee or subcommittee of the Board, appointed as provided in
Section 9.1 or 9.5.
          1.8. “Common Stock” shall mean the common stock of the Company, par
value $.0001 per share.
          1.9. “Company” shall mean Leap Wireless International, Inc., a
Delaware corporation.
          1.10. “Consultant” shall mean any consultant or adviser if (a) the
consultant or adviser renders bona fide services to the Company or a Subsidiary,
(b) the services rendered by

4



--------------------------------------------------------------------------------



 



the consultant or adviser are not in connection with the offer or sale of
securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities, and (c) the
consultant or adviser is a natural person who has contracted directly with the
Company or a Subsidiary to render such services.
          1.11. “Deferred Stock Unit” shall mean a deferred stock unit award
awarded under Article VIII of the Plan.
          1.12. “Director” shall mean a member of the Board.
          1.13. “DRO” shall mean a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
          1.14. “Eligible Individual” means any Employee who has not previously
been an Employee or member of the Board or an Employee or member of the board of
directors of any Parent or Subsidiary, or following a bona fide period of
non-employment by the Company or a Parent or Subsidiary, if he or she is granted
an Award in connection with his or her commencement of employment with the
Company or a Subsidiary and such grant is an inducement material to his or her
entering into employment with the Company or a Subsidiary. The Administrator
may, in its discretion, adopt procedures from time to time to ensure that an
Employee is eligible to participate in the Plan prior to the granting of any
Awards to such Employee under the Plan
          1.15. “Employee” shall mean any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.
          1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
          1.17. “Fair Market Value” of a share of Common Stock as of a given
date shall be: (a) the closing price of a share of Common Stock on the principal
exchange on which shares of Common Stock are then trading, if any (or as
reported on any composite index which includes such principal exchange), on such
date, or if shares were not traded on such date, then on the next preceding date
on which a trade occurred, or (b) if the Common Stock is not publicly traded on
an exchange but is quoted on an automated quotation system, the mean between the
closing representative bid and asked prices for the Common Stock on such date as
reported by such automated quotation system, or (c) if Common Stock is not
publicly traded on an exchange, and not quoted on an automated quotation system,
the fair market value of a share of Common Stock as established by the
Administrator acting in good faith.
          1.18. “Holder” shall mean a person who has been granted an Award.
          1.19. “Incentive Stock Option” shall mean an option which conforms to
the applicable provisions of Section 422 of the Code and which is designated as
an Incentive Stock Option by the Administrator.

5



--------------------------------------------------------------------------------



 



          1.20. “Independent Director” shall mean a Director of the Company who
is not an Employee and who qualifies as “independent” within the meaning of
Nasdaq Stock Market Rule 4200(a)(14), if the Company’s securities are traded on
the Nasdaq Global Market, or the requirements of any other established stock
exchange on which the Company’s securities are traded, as such rules or
requirements may be amended from time to time.
          1.21. “Non-Qualified Stock Option” shall mean an Option which is not
an Incentive Stock Option.
          1.22. “Option” shall mean a stock option granted under Article IV of
the Plan. An Option granted under the Plan shall be a Non-Qualified Stock
Option.
          1.23. “Parent” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
last corporation in the unbroken chain then owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain or any other entity which beneficially
owns directly or indirectly a majority of the outstanding voting stock or voting
power of the Company.
          1.24. “Plan” shall mean the 2009 Employment Inducement Equity
Incentive Plan of Leap Wireless International, Inc.
          1.25. “Restricted Stock” shall mean shares of Common Stock awarded
under Article VII of the Plan.
          1.26. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the
Exchange Act, as such Rule may be amended from time to time.
          1.27. “Securities Act” shall mean the Securities Act of 1933, as
amended.
          1.28. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain or any other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.
          1.29. “Substitute Award” shall mean an Option granted under this Plan
upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option.
          1.30. “Termination of Consultancy” shall mean the time when the
engagement of a Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous commencement of

6



--------------------------------------------------------------------------------



 



employment with the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Consultancy, including, but not by way of limitation,
the question of whether a Termination of Consultancy resulted from a termination
for cause, and all questions of whether a particular leave of absence
constitutes a Termination of Consultancy.
          1.31. “Termination of Directorship” shall mean the time when a Holder
who is a Director ceases to be a Director for any reason, including, but not by
way of limitation, a termination by resignation, removal, failure to be elected
or reelected, death, disability or retirement. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship, including, but not by way of
limitation, the question of whether a Termination of Directorship resulted from
a termination for cause, and all questions of whether a particular leave of
absence constitutes a Termination of Directorship.
          1.32. “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, (b) at the discretion of the Administrator, terminations which
result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting or directorship relationship by
the Company or a Subsidiary with the former employee. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment.
ARTICLE II.
SHARES SUBJECT TO PLAN
          2.1. Shares Subject to Plan. The shares of stock subject to Awards
shall be Common Stock, subject to adjustment as provided in Section 10.3.
Subject to adjustment as provided in Section 10.3, the aggregate number of such
shares which may be issued with respect to Awards granted under the Plan shall
not exceed 300,000. The shares of Common Stock issuable with respect to such
Awards may be either previously authorized but unissued shares or treasury
shares.
          2.2. Add-Back of Options and Other Rights. If any Award expires,
terminates or is canceled without having been fully exercised, the number of
shares subject to such Award but as to which such Award was not exercised prior
to its expiration, termination or cancellation may again be optioned hereunder,
subject to the limitations of Section 2.1. If any shares of Restricted Stock are
surrendered by the Holder or repurchased by the Company pursuant to Section 7.4
or 7.5 hereof, such shares may again be granted or awarded hereunder, subject to
the limitations of Section 2.1. Furthermore, any shares subject to Awards which
are adjusted pursuant to Section 10.3 and become exercisable with respect to
shares of stock of another

7



--------------------------------------------------------------------------------



 



corporation shall be considered cancelled for purposes of this Section 2.2 and
may again be granted or awarded hereunder, subject to the limitations of
Section 2.1. Shares of Common Stock which are delivered by the Holder or
withheld by the Company upon the exercise of any Award under the Plan, in
payment of the exercise or purchase price thereof, or tax withholding thereon,
may again be granted or awarded hereunder, subject to the limitations of
Section 2.1.
ARTICLE III.
GRANTING OF AWARDS
          3.1. Award Agreement. Each Award shall be evidenced by an Award
Agreement. The Administrator may, in its discretion, include such further
provisions and limitations in any Award Agreement at the time of the grant of
such Award which are not inconsistent with the terms of the Plan.
          3.2. Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted to any individual
who is then subject to Section 16 of the Exchange Act, shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Plan and Awards granted hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
          3.3. At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever or no reason, with
or without cause, except to the extent expressly provided otherwise in a written
employment agreement between the Holder and the Company or any Subsidiary.
ARTICLE IV.
GRANTING OF OPTIONS
          4.1. Eligibility. Any Eligible Individual selected by the
Administrator pursuant to Section 4.2(a)(i) shall be eligible to be granted an
Option.
          4.2. Granting of Options to Eligible Individuals.
               (a) The Administrator shall from time to time, in its absolute
discretion, and subject to applicable limitations of the Plan:
          (i) Select from among the Eligible Individuals such of them as in its
opinion should be granted Options;
          (ii) Determine the number of shares to be subject to such Options
granted to the selected Eligible Individuals;

8



--------------------------------------------------------------------------------



 



          (iii) Subject to Articles V and VI, determine the terms and conditions
of such Options, consistent with the Plan (including, without limitation, the
exercise price per share, vesting, exercisability and term of the Option, the
manner in which the exercise price shall be paid, the terms and conditions under
which the Option may be exercised prior to vesting for restricted shares of
Common Stock, the transfer, escrow, repurchase and other restrictions applicable
to such restricted shares of Common Stock, and the extent to which an election
under Section 83(b) of the Code may be made with respect to such restricted
shares of Common Stock).
               (b) Upon the selection of an Eligible Individual to be granted an
Option, the Administrator shall instruct the Secretary of the Company to issue
the Option and may impose such conditions on the grant of the Option as it deems
appropriate.
ARTICLE V.
TERMS OF OPTIONS
          5.1. Option Price. The price per share of the shares subject to each
Option granted to Eligible Individuals shall be set by the Administrator;
provided, however, that such price shall be no less than the par value of a
share of Common Stock, unless otherwise permitted by applicable state law.
          5.2. Option Term. The term of an Option granted to an Eligible
Individual shall be set by the Administrator in its discretion.
          5.3. Option Vesting.
               (a) The period during which the right to exercise, in whole or in
part, an Option granted to an Eligible Individual vests in the Holder shall be
set by the Administrator and the Administrator may determine that an Option may
not be exercised in whole or in part for a specified period after it is granted.
At any time after grant of an Option, the Administrator may, in its sole and
absolute discretion and subject to whatever terms and conditions it selects,
accelerate the period during which an Option granted to an Eligible Individual
vests.
               (b) No portion of an Option granted to an Eligible Individual
which is unexercisable at Termination of Employment, Termination of Consultancy
or Termination of Directorship, as applicable, shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the Award Agreement or by action of the Administrator following the grant of the
Option.
          5.4. Substitute Awards. Notwithstanding any of the foregoing
provisions of this Article V to the contrary, in the case of an Option that is a
Substitute Award, the price per share of the shares subject to such Option may
be less than the Fair Market Value per share on the date of grant, provided,
that the excess of: (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award; over
(b) the aggregate exercise price thereof, does not exceed the excess of: (c) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award,

9



--------------------------------------------------------------------------------



 



such fair market value to be determined by the Administrator) of the shares of
the predecessor entity that were subject to the grant assumed or substituted for
by the Company; over (d) the aggregate exercise price of such shares.
ARTICLE VI.
EXERCISE OF OPTIONS
          6.1. Partial Exercise. An exercisable Option may be exercised in whole
or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.
          6.2. Manner of Exercise. All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company (or the Company office designated by the Secretary of the
Company):
               (a) A written notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
               (b) Such representations and documents as the Administrator, in
its absolute discretion, deems necessary or advisable to effect compliance with
all applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
               (c) In the event that the Option shall be exercised pursuant to
Section 9.1 by any person or persons other than the Holder, appropriate proof of
the right of such person or persons to exercise the Option; and
               (d) Full cash payment to the Secretary of the Company for the
shares with respect to which the Option, or portion thereof, is exercised.
However, the Administrator may, in its discretion, (i) allow payment, in whole
or in part, through the delivery of shares of Common Stock which have been owned
by the Holder for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; (ii) allow payment, in whole
or in part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the delivery of a
notice that the Holder has placed a market sell order with a broker with respect
to shares of Common Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided
that payment of such proceeds is then made to the Company upon settlement of
such sale; or (iv) allow payment through any combination of the

10



--------------------------------------------------------------------------------



 



consideration provided in the foregoing subparagraphs (i), (ii) and (iii).
Payment in the manner prescribed by the preceding sentences shall not be
permitted to the extent that the Administrator determines that payment in such
manner may result in an extension or maintenance of credit, an arrangement for
the extension of credit, or a renewal of an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.
          6.3. Conditions to Issuance of Stock Certificates. The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
               (a) The admission of such shares to listing on all stock
exchanges on which such class of stock is then listed;
               (b) The completion of any registration or other qualification of
such shares under any state or federal law, or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body which the Administrator shall, in its absolute discretion, deem necessary
or advisable;
               (c) The obtaining of any approval or other clearance from any
state or federal governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;
               (d) The lapse of such reasonable period of time following the
exercise of the Option as the Administrator may establish from time to time for
reasons of administrative convenience; and
               (e) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by the Holder to pay
for such shares under Section 6.2(d), subject to Section 10.4.
          6.4. Rights as Stockholders. Holders shall not be, nor have any of the
rights or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
          6.5. Exercise Ownership and Transfer Restrictions. The Administrator,
in its absolute discretion, may impose such restrictions on the exercise of an
Option and the ownership and transferability of the shares purchasable upon the
exercise of an Option as it deems appropriate. Any such restriction shall be set
forth in the respective Award Agreement and may be referred to on the
certificates evidencing such shares.
          6.6. Limitations on Exercise of Options Granted to Employees and
Consultants. Unless otherwise provided by the Administrator in the Award
Agreement, no Option granted to an Eligible Individual may be exercised to any
extent by anyone after the first to occur of the following events:

11



--------------------------------------------------------------------------------



 



               (a) The expiration of twelve (12) months from the date of the
Holder’s death;
               (b) The expiration of twelve (12) months from the date of the
Holder’s Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, as applicable, by reason of his or her permanent
and total disability (within the meaning of Section 22(e)(3) of the Code);
               (c) The expiration of three months from the date of the Holder’s
Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, for any reason other than such Holder’s termination
by the Company or a Subsidiary for “Cause” (as defined in the Holder’s
employment or consulting agreement with the Company in effect on the grant date
of the Option, or, if the Holder does not have an employment or consulting
agreement with the Company or the Holder’s employment or consulting agreement
does not include a definition of “Cause”, as defined in the Award Agreement),
death or permanent and total disability, unless the Holder dies within said
three-month period;
               (d) The Holder’s termination by the Company or a Subsidiary for
“Cause” (as defined in the Holder’s employment or consulting agreement with the
Company in effect on the grant date of the Option, or, if the Holder does not
have an employment or consulting agreement with the Company or the Holder’s
employment or consulting agreement does not include a definition of “Cause”, as
defined in the Award Agreement); or
               (e) The expiration of ten (10) years from the date the Option was
granted.
          6.7. Additional Limitations on Exercise of Options. Holders may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.
ARTICLE VII.
AWARDING OF RESTRICTED STOCK
          7.1. Eligibility. Shares of Restricted Stock may be awarded to any
Eligible Individual whom the Administrator determines determines should receive
such an Award.
          7.2. Award of Restricted Stock.
               (a) The Administrator may from time to time, in its absolute
discretion:
          (i) Select from among the Eligible Individuals such of them as in its
opinion should be awarded Restricted Stock; and
          (ii) Determine the terms and conditions applicable to such Restricted
Stock, consistent with the Plan.

12



--------------------------------------------------------------------------------



 



               (b) The Administrator shall establish the purchase price, if any,
and form of payment for Restricted Stock; provided, however, that such purchase
price shall be no less than the par value of the Common Stock to be purchased,
unless otherwise permitted by applicable state law. In all cases, legal
consideration shall be required for each issuance of Restricted Stock.
               (c) Upon the selection of an Eligible Individual to be awarded
Restricted Stock, the Administrator shall instruct the Secretary of the Company
to issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock, as it deems appropriate.
          7.3. Rights as Stockholders. Subject to Section 7.4, upon delivery of
the shares of Restricted Stock to the escrow holder pursuant to Section 7.6, the
Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his or her Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the discretion of the Administrator, any extraordinary distributions
with respect to the Common Stock shall be subject to the restrictions set forth
in Section 7.4.
          7.4. Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment or
consultancy with the Company, Company performance and individual performance;
provided, however, by action taken after the shares of Restricted Stock are
issued, the Administrator may, in its sole and absolute discretion and subject
to whatever terms and conditions it determines, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Shares of Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire. Except as otherwise provided in the Award Agreement, if no consideration
was paid by the Holder upon issuance, a Holder’s rights in unvested Shares of
Restricted Stock shall lapse, and such shares of Restricted Stock shall be
surrendered to the Company without consideration, upon Termination of
Employment, Termination of Consultancy or Termination of Directorship, as
applicable.
          7.5. Repurchase of Restricted Stock. The Administrator may provide in
the terms of each individual Award Agreement that the Company shall have the
right to repurchase from the Holder the shares of Restricted Stock then subject
to restrictions under the Award Agreement immediately upon a Termination of
Employment, Termination of Consultancy or Termination of Directorship, as
applicable, at a cash price per share equal to the price paid by the Holder for
such Restricted Stock.
          7.6. Escrow. The Secretary of the Company or such other escrow holder
as the Administrator may appoint shall retain physical custody of each
certificate representing shares of Restricted Stock until all of the
restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed.

13



--------------------------------------------------------------------------------



 



          7.7. Legend. In order to enforce the restrictions imposed upon shares
of Restricted Stock hereunder, the Administrator shall cause a legend or legends
to be placed on certificates representing all shares of Restricted Stock that
are still subject to restrictions under Award Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.
          7.8. Code Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer of the shares of
Restricted Stock rather than as of the date or dates upon which the Holder would
otherwise be taxable under Section 83(a) of the Code, the Holder shall deliver a
copy of such election to the Company immediately after filing such election with
the Internal Revenue Service.
          7.9. Conditions to Issuance of Shares of Common Stock. The Company
shall not be required to issue or deliver any certificate or certificates for
shares of Restricted Stock prior to fulfillment of all of the conditions set
forth in Section 6.3.
ARTICLE VIII.
AWARDING OF DEFERRED STOCK UNITS
          8.1. Eligibility. Deferred Stock Unit awards may be awarded to any
Eligible Individual whom the Administrator who the Administrator determines
should receive such an Award. A Deferred Stock Unit shall represent the right to
receive shares of Common Stock in accordance with this Article VIII.
          8.2. Awards of Deferred Stock Units.
               (a) The Administrator may from time to time, in its absolute
discretion:
          (i) Select from among the Eligible Individuals such of them as in its
opinion should be awarded Deferred Stock Unit awards;
          (ii) Determine the number of Deferred Stock Units to be awarded; and
          (iii) Determine the terms and conditions applicable to such Deferred
Stock Unit award, consistent with the Plan.
               (b) The Administrator shall establish the purchase price, if any,
and form of payment for Deferred Stock Unit awards; provided, however, that such
purchase price shall be no less than the par value of the Common Stock to be
purchased, unless otherwise permitted by applicable state law. In all cases,
legal consideration shall be required for each issuance of shares of Common
Stock pursuant to Deferred Stock Units.
               (c) The Administrator shall determine the terms regarding the
issuance of shares of Common Stock issuable pursuant to a Deferred Stock Unit
award and may provide

14



--------------------------------------------------------------------------------



 



that such terms are subject to an election by the Eligible Individual to whom
such Award is to be or has been awarded in accordance with Section 8.5. The
Administrator may provide for the deferral of the issuance of the shares of
Common Stock issuable pursuant to a Deferred Stock Unit award at the election of
the Employee, Director or Consultant to whom the Award is to be or has been
awarded.
          8.3. Issuance of Common Stock; Rights as Stockholder. Shares of Common
Stock underlying a Deferred Stock Unit award will not be issued until the
Deferred Stock Unit award has vested, pursuant to a vesting schedule or
performance goals set by the Administrator, and such shares of Common Stock
become issuable pursuant to the terms of the Deferred Stock Unit award. Unless
otherwise provided by the Administrator, a Holder of a Deferred Stock Unit award
shall have no rights as a Company stockholder with respect to the shares of
Common Stock underlying such Deferred Stock Unit award until such time as the
Award has vested and the Shares of Common Stock underlying the Award have been
issued pursuant to the Deferred Stock Unit award.
          8.4. Form of Payment. Payment of the amount determined under
Section 8.2(b) above shall be in cash, in Common Stock or a combination of both,
as determined by the Administrator.
          8.5. Conditions to Issuance of Shares of Common Stock. The Company
shall not be required to issue or deliver any certificate or certificates for
shares of Common Stock issuable pursuant to the terms of a Deferred Stock Unit
award prior to fulfillment of all of the conditions set forth in Section 6.3.
ARTICLE IX.
ADMINISTRATION
          9.1. Administrator. The Plan will be administered by a Committee of
two or more Independent Directors, and the term “Administrator” will apply to
any person or persons to whom such authority has been delegated. As of the
Effective Date, the Plan will be administered by the Compensation Committee of
the Board. The Board may at any time re-vest in the Board the administration of
the Plan and thereafter for purposes of the Plan the term “Administrator” as
used in this Plan will be deemed to refer to the Board; provided, however, that
any action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such action is approved by a
majority of the Independent Directors. Appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act, Awards
under the Plan may be made by the entire Board (provided, however, that any
action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such action is approved by a
majority of the Independent Directors) or a Committee meeting the requirements
set forth above and such other requirements as may be established from time to
time by the Securities and Exchange Commission for Awards intended to qualify
for exemption under Rule 16b-3 promulgated under the Exchange Act.

15



--------------------------------------------------------------------------------



 



          9.2. Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, and to interpret, amend
or revoke any such rules. The Committee shall also have the power to amend any
Award Agreement provided that the rights or obligations of the Holder of the
Award that is the subject of any such Award Agreement are not affected
adversely; provided, however, that without the approval of the stockholders of
the Company, neither the Committee nor the Board shall authorize the amendment
of any outstanding Option to reduce its exercise price. Notwithstanding anything
contained herein, no Option shall be canceled and replaced with the grant of an
Option having a lesser exercise price without the approval of the stockholders
of the Company. Grants of Options under the Plan need not be the same with
respect to each Holder. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan.
          9.3. Majority Rule; Unanimous Written Consent. The Committee shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.
          9.4. Compensation; Professional Assistance; Good Faith Actions.
Members of the Committee shall receive such compensation, if any, for their
services as members as may be determined by the Board. All expenses and
liabilities which members of the Committee incur in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and the
Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Holders, the Company and all other
interested persons. No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or Awards, and all members of the Committee and the Board
shall be fully protected by the Company in respect of any such action,
determination or interpretation.
ARTICLE X.
MISCELLANEOUS PROVISIONS
          10.1. Transferability of Awards.
               (a) Except as otherwise provided in Section 10.1(b):
          (i) No Award or interest or right therein may be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO; provided, however, after the shares underlying an Award have been issued,
and all restrictions applicable to such shares have terminated or lapsed, then
such shares may be sold, pledged, assigned or transferred;

16



--------------------------------------------------------------------------------



 



          (ii) The interest or rights of a Holder, or his or her successors in
interest, in an Award shall not be subject to any liability for the debts,
contracts or engagements of the Holder or his or her successors in interest, and
no Award or interest or right therein shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by paragraph (i); and
          (iii) During the lifetime of the Holder, only he or she may exercise
an Option (or any portion thereof) granted to him or her under the Plan, unless
it has been disposed of pursuant to a DRO or to a Permitted Transferee. After
the death of the Holder, any exercisable portion of an Option may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.
               (b) Notwithstanding Section 10.1(a), the Administrator, in its
sole discretion, may determine to permit a Holder to transfer a Non-Qualified
Stock Option to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) a Non-Qualified Stock Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Holder (other than the ability to further transfer the Non-Qualified Stock
Option); and (iii) the Holder and the Permitted Transferee shall execute any and
all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws and (C) evidence the transfer. For purposes of
this Section 10.1(b), “Permitted Transferee” shall mean, with respect to a
Holder, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Holder’s household (other than a
tenant or employee), a trust in which these persons (or the Holder) control the
management of assets, and any other entity in which these persons (or the
Holder) own more than fifty percent (50%) of the voting interests, or any other
transferee specifically approved by the Administrator after taking into account
any state or federal tax or securities laws applicable to transferable
Non-Qualified Stock Options.
     10.2. Amendment Suspension or Termination of the Plan. Except as otherwise
provided in this Section 10.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. No amendment, suspension or termination of the Plan shall, without
the consent of the Holder, alter or impair any rights or obligations under any
Award theretofore granted or awarded, unless the

17



--------------------------------------------------------------------------------



 



Award itself otherwise expressly so provides. No Awards may be granted or
awarded during any period of suspension or after termination of the Plan, and in
no event may any Award be granted under the Plan after the expiration of ten
(10) years from the date the Plan is adopted by the Board.
          10.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
               (a) Subject to Section 10.3(d), in the event that any dividend or
other distribution (whether in the form of cash, Common Stock, other securities
or other property), recapitalization, reclassification, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event affects the Common
Stock, then the Administrator shall equitably adjust any or all of the following
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to an
Award:
          (i) The number and kind of shares of Common Stock (or other securities
or property) with respect to which Awards may be granted or awarded (including,
but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued);
          (ii) The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and
          (iii) The grant or exercise price with respect to any Award;
provided, however, that no such adjustment shall be made in the event of
ordinary cash dividends with respect to the Common Stock.
               (b) Subject to Section 10.3(d), in the event of a Change in
Control, or any transaction or event described in Section 10.3(a), or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate and equitable in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:
          (i) To provide for either the purchase of such Award for an amount of
cash equal to the amount that could have been obtained upon the

18



--------------------------------------------------------------------------------



 



exercise, vesting or distribution of such Award, or realization of the Holder’s
rights under such Award, had such Award been currently and fully exercisable or
distributable for all of the shares subject thereto and had all of the shares
subject to such Award been currently and fully vested or distributable and had
any and all restrictions on such shares currently and fully terminated and
lapsed;
          (ii) To provide that such Award cannot be exercised on or after such
Change in Control, transaction or event; provided, however, that, immediately
prior to such Change in Control, transaction or event, (A) any such Award shall
automatically become fully vested and exercisable for any and all of the shares
at the time subject to such Award and shall be exercisable for any or all of
those shares as fully-vested shares, and (B) any and all of the restricted
shares granted or purchased pursuant to any Award shall automatically cease to
be subject to any and all restrictions on such shares and such restrictions
shall terminate and lapse;
          (iii) To provide that such Award shall be exercisable, vested and/or
distributable as to any and all shares covered thereby, notwithstanding anything
to the contrary in Section 5.3 or the provisions of such Award;
          (iv) To provide that such Award shall be assumed by the successor or
survivor corporation (or a parent thereof), or shall be substituted for by
comparable rights with respect to the capital stock of the successor or survivor
corporation (or a parent thereof), with appropriate and equitable adjustments as
to the number and kind of shares and prices;
          (v) To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to such Award; and
          (vi) To provide that such restrictions imposed under such Award upon
any and all shares purchased upon exercise of the Award, and any and all of
shares granted or awarded pursuant to the Award, shall terminate and lapse.
               (c) The Company shall provide all Holders, in the event of any
Change in Control (other than a Change in Control described in Section 1.5(a) or
(b)) or any other transaction or event described in Section 10.3(b), with:
          (i) twenty (20) days’ prior written notice (or such lesser prior
written notice as the Administrator determines, in its discretion, is
appropriate or administratively practicable under the circumstances) of:
               (A) any such Change in Control; and
               (B) in the event of any such Change in Control or any other such
transaction or event, the action, if any, which the Administrator intends to
take under Section 10.3(b); provided that no notice shall be required under this

19



--------------------------------------------------------------------------------



 



subparagraph (B) if the Administrator does not intend to take any action under
Section 10.3(b); and
          (ii) an opportunity to exercise each outstanding Award held by such
Holder, to the extent such Award is exercisable pursuant to the terms hereof or
thereof, which exercise may be conditioned on the consummation of such Change in
Control, transaction or event.
               (d) No such adjustment or action shall be authorized to the
extent such adjustment or action would result in short-swing profits liability
under Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Administrator determines that the Award is not to comply with such exemptive
conditions. The number of shares of Common Stock subject to any Award shall
always be rounded to the next whole number.
               (e) The existence of the Plan, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
               (f) In the event of any Change in Control or any other
transaction described in Section 10.3(b), for reasons of administrative
convenience, the Company in its sole discretion may refuse to permit the
exercise of any Award during a period of thirty (30) days prior to the
consummation of any such transaction.
          10.4. Tax Withholding. The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance, vesting, exercise or payment of any Award. The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld or,
to the extent allowed by applicable laws, elect to pay such sums through the
delivery of a notice that Holder has placed a market sell order with a broker
with respect to shares of Common Stock subject to issuance, vesting, or payment
under such Award and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of such
tax withholding. Notwithstanding any other provision of the Plan, the number of
shares of Common Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Holder of such Award within six months after such shares of Common Stock were
acquired by the Holder from the Company) in order to satisfy the Holder’s
federal and state income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares

20



--------------------------------------------------------------------------------



 



which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal and state tax income and payroll tax purposes that
are applicable to such supplemental taxable income.
          10.5. Loans. The Administrator may, in its discretion, extend one or
more loans to Eligible Individuals in connection with the exercise of an Award
granted under the Plan, or the issuance of restricted Common Stock upon the
exercise of an Option. The terms and conditions of any such loan shall be set by
the Administrator. Notwithstanding the foregoing, no loan shall be made to an
Eligible Individual under this Section 10.5 to the extent such loan shall result
in an extension or maintenance of credit, an arrangement for the extension of
credit, or a renewal of an extension of credit in the form of a personal loan to
or for any Director or executive officer of the Company that is prohibited by
Section 13(k) of the Exchange Act or other applicable law. In the event that the
Administrator determines in its discretion that any loan under this Section 10.5
may be or will become prohibited by Section 13(k) of the Exchange Act or other
applicable law, the Administrator may provide that such loan shall be
immediately due and payable in full and may take any other action in connection
with such loan as the Administrator determines in its discretion to be necessary
or appropriate for the repayment, cancellation or extinguishment of such loan.
          10.6. Effect of Plan upon Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company (a) to establish any other forms of incentives or
compensation for Employees, Consultants or Directors of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
          10.7. Compliance with Laws. The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
          10.8. Stockholder Approval Not Required. It is expressly intended that
approval of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, Rule 4350(i)
promulgated by The Nasdaq Stock Market generally requires stockholder approval
for stock option plans or other equity compensation arrangements

21



--------------------------------------------------------------------------------



 



adopted by companies whose securities are listed on the Nasdaq Global Market
pursuant to which stock awards or stock may be acquired by officers, directors,
employees, or consultants of such companies. Nasdaq Stock Market
Rule 4350(i)(1)(A)(iv) provides an exception to this requirement for issuances
of securities to a person not previously an employee or director of the issuer,
or following a bona fide period of non-employment, as an inducement material to
the individual’s entering into employment with the issuer, provided such
issuances are approved by either the issuer’s independent compensation committee
or a majority of the issuer’s independent directors. Notwithstanding anything to
the contrary herein, Awards under this Plan may only be made to Employees who
have not previously been an Employee or member of the Board of the Company or an
Employee or director of a Parent or Subsidiary, or following a bona fide period
of non-employment by the Company or a Parent or Subsidiary, as an inducement
material to the Employee’s entering into employment with the Company or a
Subsidiary. Awards under the Plan will be approved as set forth in Section 9.1
above by (i) the Committee, provided it is comprised solely of two or more
Independent Directors or (ii) a majority of the Company’s Independent Directors.
Accordingly, pursuant to Nasdaq Stock Market Rule 4350(i)(1)(A)(iv), the
issuance of Awards and the shares of Common Stock issuable upon exercise or
vesting of such Awards pursuant to this Plan are not subject to the approval of
the Company’s stockholders.
          10.9. Section 409A. To the extent that the Administrator determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
Plan and Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the adoption of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the adoption of the Plan the Administrator determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the adoption of the Plan), the Administrator may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
          10.10. Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Holder pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Parent or Subsidiary.
          10.11. Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.

22



--------------------------------------------------------------------------------



 



          10.12. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

23